Citation Nr: 0015521	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  98-18376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disability claimed as hysterectomy, bilateral salpingo-
oophorectomy, monthly menstrual complications, loss of sexual 
stimulation, childbirth complications, multiple cysts, and 
fibroid tumors. 

2.  Entitlement to service connection for a low back 
disability characterized as bulging discs at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1972 until March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1997, from 
the Houston, Texas, regional office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
bulging discs at L4-5 and L5-S1.  This matter further arises 
from a rating decision of April 1999 which denied service 
connection for an unspecified gynecological condition as the 
claim was not well grounded.  

A videoconference hearing on appeal was held on May 8, 2000, 
in lieu of an in-person Travel Board hearing.  At the 
videoconference hearing, the veteran presented testimony on 
the issue of an increased disability rating for a right leg 
disability.  This issue is not on appeal and the testimony is 
referred to the agency of original jurisdiction for 
consideration as raising a claim for increase.  

The veteran has also claimed service connection for a low 
back disability on a secondary basis, due to her service-
connected right knee disability.  See VA Form 21-4138 
received in July 1998.  This issue has not been developed for 
appellate review and is referred to the agency of original 
jurisdiction for appropriate development.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
gynecological disability is not supported by competent 
medical evidence of an etiological relationship between the 
present gynecological disability claimed as hysterectomy, 
bilateral salpingo-oophorectomy, monthly menstrual 
complications, loss of sexual stimulation, child birth 
complications, multiple cysts, and fibroid tumors and an in-
service disease or injury.

2.  The claim of entitlement to service connection for a 
present low back disability characterized as bulging discs 
L4-5 and L5-S1 is not supported by competent medical evidence 
of an etiological relationship between the L4-5 and L5-S1 
disc disability and an in-service disease or injury.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
gynecological disability claimed as hysterectomy, bilateral 
salpingo-oophorectomy, monthly menstrual complications, loss 
of sexual stimulation, childbirth complications, multiple 
cysts, and fibroid tumors is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The claim of entitlement to service connection for a low 
back disability characterized as bulging discs L4-5 and L5-S1 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a gynecological 
condition for which she was treated in service and at the 
Houston VA Medical Center after discharge.  She claims that a 
gynecological condition that manifested in service led to a 
chronic gynecological problem that resulted in a hysterectomy 
and bilateral salpingo-oophorectomy.  She also claims that 
the gynecological condition resulted in monthly menstrual 
complications, loss of sexual stimulation, childbirth 
complications, multiple cysts, and fibroid tumors.  The 
veteran also seeks service connection for a low back 
disability characterized as bulging discs L4-L5 and L5-S1.  
The Board notes that on the veteran's original claim received 
in March 1977 there was no claim for a gynecological 
disability or a low back disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (1999).  Service connection may 
also be granted for a disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The initial question for the Board is determining whether the 
appellant has presented well-grounded claims in accordance 
with 38 U.S.C.A. § 5107 (West 1991) and Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it.  See Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).  Service connection may 
be granted for disability incurred in or aggravated during 
active duty and not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.301, 3.303 (1999).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  While the claim need not be conclusive 
it must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1996); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra), cert. denied, 524 U.S. 940 (1998); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)); see also 38 U.S.C.A. § 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).

For purposes of determining whether a claim is well grounded, 
the credibility of the evidence in support of the claim is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to his claim, and the claim must be denied.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

Where there is a chronic disease shown as such in service, or 
within any applicable presumptive period under 38 C.F.R. § 
3.307, so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

I.  Gynecological disability

Service medical records show that the veteran was treated on 
several occasions in service for vaginal infections, 
diagnosed as Monilial vaginitis.  A May 1972 cytology 
examination report reflects that the veteran's cervix and 
adnexa were normal and her uterus was enlarged; the study was 
a routine smear and was negative.  Although the veteran 
denied a change in menstrual pattern at the time of entrance 
into service, a medical history provided at the time of 
treatment in March 1973 noted that she had had irregular 
menses for more than three years, which would indicate that 
irregular menses existed prior to service.  There were 
reports of a normal pelvic examination in March 1973, March 
1974 and November 1974.  It was also reported in March 1974 
that no masses were felt in the examination of the adnexal 
area.  The report of the January 1975 medical examination for 
separation indicates a pelvic examination was normal.  

In May 1998, the veteran wrote that it was difficult to 
obtain medical records as the physicians had either retired 
or were deceased.  She reported that shortly after being 
discharged in 1975 she became pregnant with her first child.  
She claimed having many problems with the pregnancy due to 
her back condition and the infections she had.  She described 
her pregnancy as difficult.  

Medical records were received from the University of Texas 
Medical Branch Hospitals in Galveston, Texas.  The veteran 
had been referred there in September 1975 for prenatal care 
by a physician at the City Health Department.  The referral 
form indicates that the veteran was 2 months pregnant and 
indicated there was no recent or present medication.  At the 
initial appointment in November 1975, the veteran reported a 
vaginal discharge of two months duration.  The report also 
indicates that the veteran had positive symptoms of venereal 
disease, had venereal disease the previous November and had 
been treated in August.  At the initial urine analysis in 
November 1975 there were no organisms isolated.  In January 
1976, the veteran was diagnosed with a Bartholin's cyst.  A 
urine report in January 1976 had a notation of "Budding 
yeast."  Two days later a culture report of urine had no 
mention of "yeast."  In March 1976, a urine report was 
negative.  In March 1976, there were no problems reported 
except for a slight vaginal discharge.  A laboratory test in 
March 1976 was reported as negative for Monilia.  The 
evidence shows that the baby was born on April [redacted], 
1976, there were no complaints on April 4th, the veteran was 
doing well on April 5th, and the veteran and baby went home 
on April 6, 1976.  The doctor noted it was an uneventful 
postpartum.  In May and September 1976 and in July 1977 the 
veteran had Pap smears that were negative for malignant cells.  

In April 1993, the veteran underwent a hysterectomy and 
bilateral salpingo-oophorectomy at a VA medical center.  The 
primary pre-operative diagnosis was fibroids.  The pathology 
report shows diagnoses of cervix with squamous metaplasia and 
acute and chronic cervicitis; early secretory endometrium, no 
pathologic diagnosis; multiple leiomyomata; focal 
adenomyosis; fallopian tubes with atrophic changes; and 
ovaries, no pathologic diagnosis.  An April 1997 examination 
report shows that the veteran's vulva and vagina were normal.  
It was reported that no masses, tenderness or induration were 
noted in the pelvic area.  In June 1997, the veteran 
complained of hot flashes, although on medication, and lack 
of libido.  

The veteran wrote in a letter received in May 1999 that 
before entering service, her menses were normal and she 
denied having any vaginal infection.  She claims that she was 
not aware that the clothes she was required to wear in 
service or the material used to clean the clothes could cause 
gynecological aggravation.  She related that after entering 
military service, symptoms of severe cramping, nausea, and at 
times, heavy menstrual bleeding had her down for days.  The 
veteran noted that she has had a hysterectomy, has discomfort 
during sexual intercourse, and has abdominal pain at certain 
times of month.  Essentially, she claimed that gynecological 
problems in service led to a chronic gynecological condition 
that resulted in the total hysterectomy.  

The veteran presented testimony at a personal videoconference 
hearing in May 2000 as evidenced by a copy of the transcript 
contained in the claims file.  The veteran testified as to 
the symptoms and manifestations of her gynecological 
conditions during and after service.  She also testified that 
physicians told her that perhaps having had so many 
infections and never being able to get rid of them was 
related to her hysterectomy.    

Analysis

The veteran initially did not specify the gynecological 
condition for which she was seeking service connection.  
However, she wrote in May 1999 that the gynecological 
condition manifested in service led to a chronic 
gynecological problem that resulted in a total hysterectomy 
and bilateral salpingo-oophorectomy.  She also claimed that 
the gynecological condition resulted in monthly menstrual 
complications, loss of sexual stimulation, childbirth 
complications, multiple cysts, and fibroid tumors.  
Accordingly, the issue has been so stated.   

Initially, the Board notes the evidence does not establish 
that the veteran has a current disability of monthly 
menstrual complications, childbirth complications, multiple 
cysts or fibroid tumors.  The evidence shows that she 
underwent a hysterectomy and bilateral salpingo-oophorectomy 
in 1993, many years after service.  The pre-operative 
diagnosis was fibroids and multiple leiomyomata were noted in 
the pathology diagnoses.  

The veteran is claiming that the infections she had in 
service led to fibroids which then resulted in the 
hysterectomy.  Although the evidence shows that the veteran 
was treated for vaginal infections during and after service, 
there is no competent medical evidence providing a link 
between the veteran's fibroids and/or hysterectomy and 
service, including the in-service infections.  The evidence 
shows the veteran has complained of loss of libido after 
service; however, there is no competent medical evidence 
providing a link between the veteran's loss of libido and 
service.  Nor is there any medical evidence that any 
menstrual complications, loss of sexual stimulation, 
childbirth complications, or multiple cysts that the veteran 
may have had prior to her gynecological surgery were related 
to service.  

The record does not reflect that the veteran possesses a 
recognized degree of medical knowledge that would render her 
opinions on medical diagnoses or etiology competent.  While 
we do not doubt that she is sincere in her belief, she is not 
qualified to offer such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (A lay person is not 
qualified to make medical diagnoses).  Moreover, mere 
contentions of the appellant without supporting evidence do 
not constitute a well-grounded claim.  King v. Brown, 5 Vet. 
App. 19 (1993).

The medical evidence of record fails to establish a nexus 
between any gynecological problems during the veteran's 
active service and her current disability.  There is no 
medical evidence or opinion that any infection or other 
gynecological problem during service resulted in post-service 
fibroid tumors, cysts, childbirth complications or anything 
that eventually led to the hysterectomy with salpingo-
oophorectomy.  Accordingly, the claim for service connection 
for a gynecological disability claimed as hysterectomy, 
bilateral salpingo-oophorectomy, monthly menstrual 
complications, loss of sexual stimulation, child birth 
complications, multiple cysts, and fibroid tumors is not well 
grounded and the claim must be denied. 

The veteran has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist her 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground her claim, and an 
explanation as to why her current attempt fails.

As the veteran's claim does not cross the threshold of a 
being a well-grounded claim, a weighing of the merits of this 
claim is not warranted, and the reasonable doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Entitlement to service connection for a low back 
disability characterized as bulging discs L4-5 and L5-S1.

Service medical records show that the veteran was seen 
several times during 1972 and 1973 for low back complaints.  
Diagnoses included low back pain, paraspinal muscle spasm, 
low back strain secondary to heavy lifting, back strain, 
lumbosacral strain of the low back, and chronic lumbo-sacral 
strain.  The veteran was placed on profile in December 1972 
and in January 1973 first for low back pain and then for 
lumbosacral strain.  The veteran was hit by a car in October 
1974 and had complaints of low back pain.  An X-ray 
examination of the lumbar spine found no evidence of 
fracture, dislocation, or bony abnormality.  Vertebral body 
heights, disc spaces and posterior elements were noted as 
intact.  Soft tissues were noted as normal.  The impression 
was scoliosis.  The report of X-ray examination of the pelvis 
indicates there was no evidence of fracture or bony 
abnormality.  The impression was normal pelvis.  

At the January 1975 examination for separation from service, 
the veteran denied having or having had recurrent back pain 
and her spine and other musculoskeletal system were normal on 
examination.    

The report of a CAT scan in June 1990 shows minimal left 
lateral herniation of disc material at L3-L4.  The report 
further indicates that L4-L5 and L5-S1 were unremarkable.  A 
March 1991, outpatient treatment record shows that the 
veteran requested treatment for disc herniation.  It was 
noted that it was the result of injury and that in 1988 she 
was in a car wreck.  The clinical findings were of tenderness 
in the mid-lumbar spine with minimal muscle spasm.  The 
pertinent diagnosis was degenerative disc disease.  

A November 1995 report of an MRI at Park Place Hospital 
reveals that the veteran had grade III central bulging disc 
at L5-S1 and minimal central bulging disc at L4-5.  Minimal 
desiccation of disc material at L3-4 was noted.  

The veteran was seen in September 1997 with complaints of low 
back pain.  The examiner noted the back was negative with 
very superficial lumbar pains.  The pertinent assessment was 
chronic low back pain.  In October 1997, the veteran had 
complaints of continued pains in the lower back.  The 
examiner reported negative findings for the back.  

At an April 1998 examination, the veteran reported complaints 
of low back pain for twenty-three years.  The clinical 
findings noted midline low back tenderness with 5/5 strength 
for all groups bilaterally, deep tendon reflexes were 2+/4 
bilaterally, and straight leg raising was positive 
bilaterally.  An MRI showed mild facet hypertrophy.  The 
thecal sac and foramina were normal.  The impression was 
mechanical low back pain.  

At the videoconference hearing in May 2000, the veteran 
testified that she fell off a ladder in service, went on sick 
call, and was told that her back was probably just bruised.  
She was placed on light duty.  The veteran did not remember 
being struck by a car while in service and falling backwards.  
She testified that in 1990 she had been having trouble with 
her back and her private doctor recommended that a CAT scan 
be performed.  The veteran further testified that she was in 
a car accident in 1995 and had back pains after the accident.  
She went to the emergency room at Park Place Hospital where 
she was examined and an MRI was performed. Transcript. 

Analysis

Service medical records show that the veteran was hurt in a 
fall in service and treated for complaints of low back pain.  
She also was hit by an automobile in October 1974 and fell 
onto her back.  An X-ray examination of her back found no 
evidence of fracture, dislocation, or bony abnormality; and 
disc spaces were intact.  Although the impression was 
scoliosis, the record does not show a subsequent diagnosis of 
scoliosis during or after service.  At the service discharge 
examination, the veteran denied having recurrent back pain 
and findings for the back were normal.  

There is no objective evidence of post-service back problems 
until fifteen years after service, when a CAT scan in June 
1990 showed minimal disc herniation at L3-L4.  An outpatient 
treatment record in March 1991 refers to the veteran being in 
an automobile accident in 1988.  Also, the veteran testified 
that she was in an automobile accident in November 1995 and 
an MRI revealed bulging discs at L4-L5 and L5-S1.  Although 
in April 1998, the veteran complained of having low back pain 
for twenty-three years, the other recent medical records do 
not show a long history of low back pain but do show two 
intercurrent automobile accidents.  There is no evidence of 
disc disease until after an intervening car accident.  

The record does not contain any medical evidence or opinion 
that the veteran's lumbar disc problems or the recently 
diagnosed mechanical back pain are related to her remote 
military service or to any back problems during service.  The 
record does not reflect that the veteran herself is competent 
to provide the requisite nexus opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (A lay person is not 
qualified to make medical diagnoses).  Moreover, mere 
contentions of the appellant without supporting evidence do 
not constitute a well-grounded claim.  King v. Brown, 5 Vet. 
App. 19 (1993).

Although the evidence shows that the veteran was treated for 
low back symptoms in service and has been diagnosed with a 
current low back disability, there is no competent medical 
evidence providing a link between the veteran's present low 
back disability and service.  Nor is there competent evidence 
relating any current back disorder to the claimed continuity 
of back symptoms.  See Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Accordingly, the claim for 
service connection for a low back disability characterized as 
bulging discs L4-L5 and L5-S1 is not well grounded.

The veteran has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist her 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground her claim, and an 
explanation as to why her current attempt fails.



ORDER

A well-grounded claim for service connection for a 
gynecological disability claimed as hysterectomy, bilateral 
salpingo-oophorectomy, monthly menstrual complications, loss 
of sexual stimulation, childbirth complications, multiple 
cysts, and fibroid tumors not having been submitted, the 
claim is denied.

A well-grounded claim for service connection for a low back 
disability characterized as bulging discs L4-L5 and L5-S1 not 
having been submitted, the claim is denied.



		
	JANE E. SHARP
Member, Board of Veterans' Appeals




 

